Citation Nr: 9909763	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a learning 
disability.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served in the Army from September 1983 to July 
1986 and from January 1988 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 RO decision which denied an 
increased (compensable) rating for bilateral hearing loss, 
and from a September 1995 RO decision which denied service 
connection for a learning disability.  The veteran failed to 
report for a Board hearing scheduled for February 1999.  The 
present Board decision addresses the issue of an increased 
rating for hearing loss; the issue of service connection for 
a learning disability is the subject of the remand which 
follows the decision.

In a February 1998 statement, the veteran indicated he wanted 
an increased rating for post-traumatic headaches; as this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected hearing loss is currently 
manifested by an auditory acuity level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran first served on active duty from September 1983 
to July 1986.  A review of his service medical records shows 
that audiometric testing revealed increased pure tone 
thresholds at the time of his separation examination. 

By an October 1986 RO decision, service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned; the 0 percent rating has continued 
since then.

The veteran again served on active duty from January to 
November 1988.

In June 1995, the veteran underwent an audiological 
assessment at The Hearing and Speech Center in Wheaton, 
Maryland.  It was noted that pure tone stimuli was presented 
to the veteran via earphones and that no reliable data were 
elicited. However, speech audiometry was successfully 
performed and it was noted he was able to repeat single 
syllable test stimuli (a phonetically-balanced lists of words 
embedded in a carrier phrase) with 96 percent accuracy when 
such materials were presented in each ear at levels of 
conversational speech (55 decibels), without visual cues.  
Following the examination, it was concluded that in quiet 
listening conditions the veteran appeared to have the 
capacity to hear and understand speech well.  It was noted 
that it was highly probable that there was a functional 
nature to his hearing loss and that malingering could not be 
ruled out.  It was also noted that there were several 
possible explanations for the veteran's symptoms, including 
mild hearing loss (not yet documented), contributing auditory 
processing deficits, other language/learning problems, and 
temporomandibular joint dysfunction. 

The veteran underwent VA audiometric testing in July 1995, 
reflecting pure tone thresholds of 15, 15, 10, and 15 
decibels in the right ear (for an average of 14 decibels) and 
15, 10, 10, and 15 decibels in the left ear (for an average 
of 13 decibels) at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  His speech recognition was 98 percent correct 
in the right ear and 96 percent correct in the left ear.  It 
was concluded that the veteran's audiometric findings 
revealed that his bilateral hearing was within normal limits.

A February 1996 VA audiogram reflects that the veteran had 
pure tone thresholds of 25, 20, 20, and 20 decibels in the 
right ear (for an average of 21 decibels) and 20, 20, 20, and 
20 decibels in the left ear (for an average of 20 decibels) 
at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  His 
speech recognition was 94 percent correct in both ears.  It 
was concluded that his pure tone tests represented normal 
hearing in the range of 250-8000 Hertz, bilaterally, and that 
his speech recognition was excellent bilaterally.  It was 
also noted there had been no significant change in his 
hearing since his last examination in July 1995.  Brain stem 
auditory evoked response results were within normal limits.  
The overall interpretation was normal hearing, bilaterally.  
 
An October 1996 VA audiological examination report shows that 
the veteran had pure tone thresholds of 20, 20, 25, and 25 
decibels in the right ear (for an average of 23 decibels) and 
25, 25, 25, and 25 decibels in the left ear (for an average 
of 25 decibels) at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  His speech recognition was 98 and 96 percent 
correct in the right and left ears, respectively.  It was 
summarized that his hearing was within normal limits, 
bilaterally. 

II.  Legal Analysis

The veteran's claim for an increased (compensable) rating for 
bilateral hearing loss is well grounded, meaning plausible; 
the evidence has been properly developed, and there is no 
further VA duty to assist him with this claim.  38 U.S.C.A. 
§ 5107(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Codes 6100 to 6110 .
 
The most recent audiometric studies were conducted in October 
1996 by the VA and results correlate to auditory acuity 
numeric designation I in both ears.  See 38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  The July 1995 and February 1996 VA 
examinations likewise show an auditory acuity level I in both 
ears, to be rated zero percent.
 
The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and an 
increased (compensable) rating for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, v. 
Derwiniski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

The veteran's claim for service connection for a learning 
disability is well grounded (i.e., not inherently 
implausible) within the meaning of 38 U.S.C.A. § 5107(a).  
For reasons discussed below, the Board finds that further 
action is required by the VA in order to comply with its duty 
to assist him in developing evidence pertinent to his claim.  
Id.; 38 C.F.R. §§ 3.103, 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a),(b).  Congenital or 
developmental defects, including mental deficiency, are not 
diseases or injuries for VA compensation purposes and may not 
be service connected; however, disability from a superimposed 
mental disorder may be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (secondary service connection by way of 
aggravation).

The veteran contends that he sustained head and acoustic 
trauma during active duty and that such trauma either caused 
or aggravated his learning disability.  He also contends that 
his service-connected bilateral hearing loss (rated 
noncompensable) either caused or aggravated his learning 
disability.

A review of the service medical records from the veteran's 
first period of active service (September 1983 to July 1986) 
shows that when he was examined for entrance into service in 
September 1983, no pertinent abnormality was objectively 
noted.  However, on an accompanying medical history form, he 
indicated that he had had periods of unconsciousness, and 
that he had been treated in the past by Dr. Thompson and at a 
hospital in Brunswick, Georgia.  The reviewing examiner noted 
that the veteran reported he had previously sustained a 
"concussion (hit)" and had made a full recovery.  
Associated with the September 1983 service entrance 
examination is a report of a July 1983 preservice 
electroencephalogram (EEG) which apparently was prepared by 
Southeastern EEG Services Center in Jacksonville, Florida and 
sent to Brunswick Memorial Hospital and Dr. Thompson.  The 
service records and other evidence on file contain no 
additional details concerning a reported preservice head 
injury.

Service medical records from the veteran's first period of 
service show that in April 1984 he was treated for a 
fractured nose.  The records do not indicate how he sustained 
this injury. The fracture was reduced and he was given a 
temporary duty profile for two weeks.  The service records 
show no other head trauma.  When the veteran was examined for 
separation purposes in June 1986, the head, nose, and 
neurological and psychiatric systems were normal on objective 
examination.  Audiometric testing revealed elevated pure tone 
thresholds.  On an accompanying medical history form, the 
veteran reported he fractured his nose in 1984 and it was 
noted he had no residual sequelae.  

Only one service medical record is on file from the veteran's 
second period of service (January 1988 to November 1988), and 
this is merely a November 1988 document which shows that a 
service separation examination was neither elected nor 
required.  The veteran's service discharge document shows he 
was discharged from this period of service, under honorable 
conditions, due to misconduct.

Post-service medical evidence includes a psychoeducational 
evaluation report from The Kingsbury Center.  The veteran 
underwent evaluations at this facility in April and May 1995 
and reported that he always had difficulty with reading, 
particularly with comprehension and retention of information.  
It was noted that his parents had indicated in a 
questionnaire that, as a child, he had performed 
inconsistently in school and had particular difficulty in 
attending to detail, listening, and organizing his work.  
Following a comprehensive examination, it was noted that that 
the veteran's educational assessment revealed a pattern of 
weakness which was indicative of a specific learning 
disability involving visual processing speed, auditory 
processing, and visual motor integration.  It was recommended 
that the veteran undergo a hearing evaluation to determine 
the extent to which his hearing problems were affecting his 
learning.  See June 1995 audiological assessment from The 
Hearing and Speech Center, showing the veteran related he had 
experienced problems with hearing and following directions 
while in elementary and secondary school, and he currently 
had no significant hearing loss.

In an April 1996 psychological assessment report, Lorraine 
Brannon, Ph.D., indicated that the veteran had been examined 
in February and March 1996.  During the examinations, he 
indicated he had sustained head injuries in the military.  
Specifically, he related that on two different occasions in 
1985, he sustained a broken nose and was hit in the head with 
a pipe.  Dr. Brannon stated that the blows to the veteran's 
head may, in part, account for some of his processing 
difficulties. 

In a May 1996 statement, a neurology resident at the VA 
Medical Center (VAMC), Jeffrey Boxman, M.D., noted that the 
veteran was being treated for a post-traumatic brain injury.  
It was stated that the veteran's brain injury was the result 
of two in-service head injuries sustained in 1985.  It was 
noted that the veteran had brain injury residuals including 
cognitive slowing.  It was also noted that he was being seen 
at The Kingsbury Center and had learning disabilities 
involving visual processing, audiory processing, and visual-
motor integration.

The veteran was examined for VA compensation purposes in 
October 1996.  During the examination, the veteran reported 
he sustained a fractured nose and was knocked unconscious 
(for a brief time) when he ran into the back of another 
soldier during field training exercises.  Since that 
incident, he related, he noticed he had cognitive difficulty, 
among other problems.  (The veteran made no mention of being 
hit in the head with a pipe during active duty.)  It was 
noted that a VA evaluation showed a normal MRI of the brain, 
audiogram, and a brainstem auditory evoked response.  
Following an examination, it was opined that an association 
between the veteran's learning disorder and his head injury 
was difficult to evaluate as he had a previous childhood 
history of a learning disorder.  Further, it was opined that 
it was possible that the veteran's head injury had aggravated 
his learning difficulties but that his head injury was 
clearly not the sole cause of his learning disorder.

Additional evidence submitted in November 1997 includes 
copies of the veteran's preservice school transcripts; these 
show most grades were below average.  Also submitted at that 
time was a letter from the veteran's mother.  She said her 
son had problems in school but did not have a learning 
disability before service.  She related he had problems since 
he left the Army, and she variously referred to an accident 
11 years ago or an accident in 1994 or 1995.

In the judgement of the Board, an effort should be made to 
obtain additional relevant preservice and postservice medical 
records, as well as medical and personnel records from the 
veteran's second period of service.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Given the evidence suggesting that 
the veteran has a learning disability and that such may have 
been aggravated by alleged head trauma during active duty, 
the Board finds that another VA examination is warranted to 
determine the nature and etiology of any learning disability.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, this issue is remanded for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain all of the veteran's service 
medical and personnel records from his 
second period of service (January to 
November 1988).  

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him, before or after service, for 
head trauma or learning problems.  The RO 
should then obtain the related medical 
records.  38 C.F.R. § 3.159.  This 
includes, but is not limited to, records 
of preservice treatment (possibly in July 
1983 by Brunswick Memorial Hospital and 
Dr. Thompson) for a reported head injury; 
and complete treatment records from The 
Kingsbury Center and from the VAMC in 
Washington, D.C.

3.  After the above records are obtained 
to the extent possible, the veteran 
should undergo a VA neuropsychiatric 
examination to determine the nature and 
etiology of any learning disability.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
clinical findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset of any 
learning disability, and whether it was 
caused or permanently worsened 
(aggravated) by any documented incident 
of service or by an established service-
connected disability; if aggravation is 
found, the increment of additional 
learning disability resulting from the 
aggravation should be accurately 
quantified. 

Thereafter, the RO should review the claim for service 
connection for a learning disability.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

